Exhibit 10.1
AGREEMENT AND GENERAL RELEASE
               Calgon Carbon Corporation, 400 Calgon Carbon Drive, Pittsburgh,
Pennsylvania 15230-0717, on behalf of itself and its Affiliates (as the term is
defined in Rule 12b-2 under the Securities Act of 1934, as amended),
subsidiaries, divisions, successors and assigns and the past and present
employees, officers, directors and agents thereof (collectively referred to
throughout this Agreement as “Calgon”), and Leroy M. Ball (“Ball”) agree and
intend to be legally bound by the following:
          1. Last Day of Employment. Ball has tendered, and Calgon has accepted,
his resignation as Chief Financial Officer of Calgon, as President of Calgon
Carbon Japan, and as an employee of Calgon. Ball’s last day of employment with
Calgon is as set forth in Paragraph 2 of this Agreement. Ball and Calgon
specifically agree that Ball’s service as Chief Financial Officer of Calgon has
terminated by his irrevocable resignation as of July 12, 2010, and that his
employment as a Senior Vice-President of Calgon, and as President of Calgon
Carbon Japan, shall end as of the date of the termination of employment as set
forth in Paragraph 2 of this Agreement. Further, by virtue of his execution of
this Agreement, Ball hereby irrevocably tenders his resignation as an officer
and director of Calgon, and each of its subsidiaries and affiliates in which he
holds such a position, and Calgon may accept such resignations in due course as
of the effective date that Calgon shall determine.
          2. Consideration. In consideration for Ball signing and entering into
this Agreement and General Release (“Agreement”) and in compliance with the
promises made herein, the parties agree that:
          A. If Ball does not execute this Agreement, then his employment will
end as of the earlier of the date Ball notifies Calgon that he is not executing
this Agreement, or the twenty-first (21st) day after this Agreement is first
provided to him. If Ball executes this Agreement, and then revokes his
acceptance of it within the revocation period provided in this Agreement, then
his employment with Calgon shall end as of the date of such revocation. In
either event, Ball shall be paid his regular base pay, minus required
deductions, through his last date of employment.
          B. If Ball executes and does not revoke this Agreement, then he shall
remain employed by Calgon through August 31, 2010, as a Senior Vice President of
Calgon. Calgon will pay Ball his regular full base salary of $21,748.33 per
month and continue to provide to him the employee benefits generally applicable
to Calgon employees through August 31, 2010. While so employed through
August 31, 2010, Ball shall be expected to provide limited transition services
only as specifically requested by Calgon and/or Calgon Carbon Japan, or any
subsidiary or affiliate of them. He shall comply with all of the policies and
procedures of Calgon, work diligently and with good faith to bring about the
smooth transition of his work, and cooperate with the directives of Calgon as it
transitions duties, employees and related matters. He will also be expected to
handle special projects and other work assignments and answer business questions
and/or attend business meetings (which may require travel) as requested. If
Calgon terminates Ball’s employment “for cause,” or if Ball terminates his
employment with Calgon

 



--------------------------------------------------------------------------------



 



without Calgon’s consent prior to August 31, 2010, Ball’s right to the amounts,
benefits and representations contained in this Paragraph 2B, shall, at the
election of Calgon, end as of the date of termination. In the event that Ball
becomes disabled during this period as defined by Calgon’s plans regarding short
term and long term disability, Ball may apply for disability benefits consistent
with those plans. Any disability leave, however, shall not affect Ball’s
termination date, pursuant to the terms of this Agreement. If Ball has executed
this Agreement, and has not revoked his acceptance of this Agreement, and has
not terminated his employment by Calgon prior to August 31, 2010 (except with
the consent of Calgon), then Calgon agrees that Calgon will treat Ball’s
separation from his employment with Calgon as a “voluntary termination with the
consent of Calgon,” and therefore Calgon agrees that it will not make any demand
under Article III (or any provision of the same effect or import) of any of
Ball’s Stock Option Agreements with Calgon in an effort to have Ball forfeit the
gain represented by the Fair Market Value (as defined in the plan under which
the award was granted) on the date of exercise over the exercise price as set
forth in the Stock Option Agreements. Calgon’s promise and agreement to treat
such separations as a “voluntary termination with the consent of Calgon” and/or
to forbear from making any demand shall be conditioned upon and only be
effective if Ball has executed this Agreement and has not revoked his acceptance
of this Agreement.
               For purposes of this Paragraph 2B, termination shall be deemed
“for cause” if among the reasons therefore are: Ball’s dishonesty, disloyalty,
willful misconduct, gross negligence, refusal to perform his duties in good
faith and to the best of his ability, breach of any of the terms of this
Agreement, breach of his duties to Calgon as set forth in any code of conduct
adopted by Calgon or engaging in conduct which has injured or would injure the
business or reputation of Calgon or would otherwise adversely affect Calgon’s
interests.
          C. In consideration of this Agreement, and Calgon’s commitments
hereunder, Ball further agrees that he shall execute, date, and deliver, on or
after August 31, 2010 and before September 14, 2010, to Richard Rose (or his
successor) the Second Release attached to this Agreement. Because Ball is
receiving a copy of the Second Release with this Agreement, he acknowledges that
he will have had far in excess of 21 days to review and consider the Second
Release, prior to August 31, 2010.
          D. The foregoing amounts, benefits and representations set forth in
Paragraph “2B” shall constitute full and complete satisfaction of any and all
claims by Ball to compensation, severance, bonus, and benefits of any kind or
nature whatsoever. Specifically, Ball agrees that he is not entitled to any
other compensation, severance or benefits under the provisions of that certain
Employment Agreement between him and Calgon dated as of January 1, 2010,
including but not limited to any payment, severance or other compensation
pursuant either of Paragraphs 4 or 5 of that Employment Agreement (“Employment
Agreement”), under any other agreement.
          3. No Consideration Absent Execution of this Agreement. Ball
understands and agrees that he would not receive benefits and/or the monies
specified in Paragraph “2B” above, except for his execution of this Agreement
and his fulfillment of the promises contained herein.
          4. General Release of Claims. Ball knowingly and voluntarily releases
and forever discharges Calgon, its Affiliates (as the term is defined in
Rule 12b-2 under the Securities Act of 1934, as amended), subsidiaries,
divisions, successors and assigns, and the past and present

2



--------------------------------------------------------------------------------



 



employees, officers, directors and agents thereof (collectively referred to
throughout this Agreement as “Releasees”), of and from any and all claims,
demands, liabilities, obligations, promises, controversies, damages, rights,
actions and causes of action, known and unknown, which Ball, his heirs,
executors, administrators, successors, and assigns (referred to collectively
throughout this Agreement as “Ball”) has or may have against Releasees as of the
date of Ball’s signing of this Agreement, including, but not limited to, any
alleged violation of:

  •   Title VII of the Civil Rights Act of 1964, as amended;     •   The Civil
Rights Act of 1991;     •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •   The Employee Retirement Income Security Act of
1974, as amended;     •   The Immigration Reform and Control Act, as amended;  
  •   The Americans with Disabilities Act of 1990, as amended;     •   The Age
Discrimination in Employment Act of 1967, as amended;     •   The Older Workers
Benefit Protection Act;     •   The Sarbanes-Oxley Act of 2002;     •   The
National Labor Relations Act;     •   The Family and Medical Leave Act, as
amended;     •   Pennsylvania Human Relations Act;     •   Pennsylvania Wage
Payment and Collection Law;     •   Pittsburgh City Code, Chapters 651-659;    
•   The Occupational Safety and Health Act, as amended;     •   The Equal Pay
Act of 1963;     •   Any other federal, state or local civil or human rights law
or any other local, state or federal law, regulation or ordinance;     •   Any
public policy, contract, tort or common law; or     •   Any claims for costs,
fees, or other expenses including attorneys’ fees incurred in these matters (all
of the above collectively referred to as “Claims”).

          This release is intended to be a general release, and excludes only
those claims under any statute or common law that Ball is legally barred from
releasing. Ball is advised to seek independent legal counsel if Ball seeks
clarification on the scope of this release.
          This release does not include any claims relating to or arising from
Ball’s enforcement of this Agreement or for any benefits vested under any
Calgon-sponsored employee benefit plan (other than severance benefits), or for
any unemployment compensation benefits.
          5. No Claims Exist and No Recovery or Relief. Ball confirms that no
claim, charge, complaint, or action exists in any forum or form brought by him
or on his behalf against Releasees. Nothing herein is intended to or shall
preclude Ball from filing a complaint and/or charge with an appropriate federal,
state or local government agency and/or cooperating with said agency in its
investigation (“Agency Charge”). In the event that any Agency Charge is filed by
Ball or on his behalf against Releasees related to any matter released herein in
this Agreement, Ball waives his right to recover any monetary relief or monetary
recovery therefrom, including costs and attorneys’ fees.

3



--------------------------------------------------------------------------------



 



          Nothing herein is intended to or shall preclude Ball from challenging
the validity of this Agreement. Ball affirms that he has been paid and/or has
received all compensation, benefits, vacation, wages, bonuses, commission and/or
benefits due to him except as provided in this Agreement. Ball furthermore
affirms that he has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested. Ball further
affirms that he has not been retaliated against for reporting violations of
wrongdoing by Calgon or its officers, including any allegations of corporate
fraud.
          6. Confidential Information. Ball acknowledges that all knowledge and
information which he acquired in the course of his employment with Calgon
relating to Calgon’s financial information and data, marketing data or
information, customer identities and business information, compensation and
benefits information, information about Calgon’s employees, and Calgon’s
policies, practices and procedures (hereinafter collectively referred to as
“Confidential Information”) are the valuable property of Calgon. Ball agrees not
to disclose, divulge, or publish to any person or non-governmental entity, any
of the aforementioned Confidential Information recognizing that this would cause
irreparable harm to Calgon. In the event that Ball is legally compelled to
disclose any materials, including Confidential Information of Calgon’s or any of
its Affiliates pursuant to a subpoena, or any other lawful process, from a
non-governmental person or entity, Ball agrees that he shall provide Calgon with
prompt notice of such subpoena or process. Calgon may seek an appropriate
protective order or other remedy; may consult with Ball with respect to the
nature and scope of the information he proposes to disclose, as well as steps he
may take to resist or narrow the scope of such request or legal process; or may
waive compliance, in whole or in part, with this Paragraph 6 of this Agreement.
Ball shall use his best efforts to ensure that any Confidential Information that
is disclosed by him will be accorded confidential treatment by its recipient or
recipients. Ball shall return any materials, including Confidential Information
obtained, developed or received by him during the course of his employment with
Calgon (including, but not limited to, all originals and copies of any materials
and documents which refer or relate to Calgon’s financial status, business,
employees, clients or projects) within seven (7) days of the last day on which
he provides the limited transition services as described in Paragraph 2(B), but
in no event later than September 7, 2010.
          7. Trade Secrets. Ball further agrees not to disclose to any person or
entity, including any governmental entity, any Trade Secrets of Calgon, without
the express, written consent of Calgon. Trade Secrets, as that term is used in
this Agreement, shall mean information (including customer lists, programs,
devices, methods, techniques or processes) that derives independent economic
value, actual or potential, from not being readily ascertainable by proper means
by other persons who could obtain economic value for its disclosure or use, and
which is the subject of reasonable means, under the circumstances, by Calgon to
keep it secret. In the event that Ball is legally compelled to disclose any
Trade Secrets of Calgon’s or any of its Affiliates pursuant to a subpoena, civil
investigative demand, regulatory demand, or pursuant to applicable law, Ball
agrees that he shall provide Calgon with prompt notice of such request or
requirement as well as a copy of the description of the Trade Secrets that he
proposes to disclose as far in advance of such disclosure as is reasonably
practicable. Calgon may seek an appropriate protective order or other remedy;
may consult Ball with respect to the nature and scope of the information he
proposes to disclose, as well as steps he may take to resist or narrow the scope
of such request or legal process; or may waive compliance, in whole or in part,
with

4



--------------------------------------------------------------------------------



 



this Paragraph 7 of this Agreement. Ball agrees not to oppose any action by
Calgon to obtain a protective order or other appropriate remedy. In the event
that no such protective order is obtained, or that Calgon waives compliance with
this Paragraph 7, Ball shall use his best efforts to ensure that any Trade
Secrets that are disclosed will be accorded confidential treatment.
          8. Cooperation. Ball agrees to be reasonably available to Calgon and
the Releasees for the purpose of responding to requests for information
concerning Calgon’s and its Affiliate’s business or work performed by Ball, and
to provide information, documents, declarations or statements, and to meet with
attorneys and other Ball representatives, to prepare for and give depositions or
testimony, and/or to otherwise cooperate in the investigation, regulatory
matters, proceeding or investigations, defense or prosecution of matters
relating to any threatened, present, or future legal action, investigations or
administrative proceedings involving the Releasees and their Affiliates. Calgon
will advance or reimburse Ball’s reasonable out-of-pocket costs, actually
incurred, as a result of Ball’s obligations under this provision.
          9. No Participation in Private Claims. Ball understands that if this
Agreement were not signed, Ball would have the right to voluntarily assist other
individuals or non-government entities in bringing claims against Calgon. Ball
further understands and agrees that he waives any such right and will not
provide any such assistance, except Ball may provide information pursuant to any
valid subpoena or compulsory process, and Ball may participate in any Agency
Charge as set forth in Paragraph 5.
          10. Future Employment. Ball agrees and understands that he will not be
employed by Calgon in the future, except in the sole and exclusive discretion of
Calgon.
          11. Noncompetition and Nonsolicitation.
          (a) Ball agrees that for a three-year period following the date of his
termination of employment he will not directly or indirectly (either himself or
with, through or in assistance to a future employer or other entity or person)
induce or attempt to induce any Calgon Employee to terminate employment, nor
will he hire or participate in the hiring or interviewing of any Calgon Employee
for or by any other firm, entity, person or organization; nor will he provide
the names or other information about Calgon’s Employees for the purpose of
assisting others to hire such Calgon Employees; nor will he provide information
to a Calgon Employee about his employer or any company or entity affiliated with
his employer for the purpose of assisting that Calgon Employee in finding
employment with such entity. For purposes of this Paragraph 11, a “Calgon
Employee” means anyone who is or has been employed by Calgon or its Affiliates
(as the term is defined in Rule 12b-2 under the Securities Act of 1934, as
amended), within one hundred miles of Pittsburgh, Pennsylvania or in the nation
of Japan (or employed by Calgon elsewhere but having principal duties related to
Calgon’s business in Japan), unless such person has ceased working for Calgon
for a period in excess of six (6) months prior to Ball’s inducement of,
utilization of services of, participation in the hiring or interviewing of, or
providing information about or to such person. Ball agrees that if any future
employer of his hires or retains or receives the services of a Calgon Employee
during the above-stated three-year period, it shall be conclusively presumed
that such hiring or retention occurred in violation of this paragraph.

5



--------------------------------------------------------------------------------



 



          (b) Ball agrees that during the same three-year period, he shall not,
directly or indirectly, on his own behalf or on behalf of or in conjunction with
any other person or entity, solicit the trade of, or trade with, any customers
or suppliers, or prospective customers or suppliers, of Calgon.
          (c) In light of the consideration being provided to Ball under this
Agreement, and the duties, responsibilities and access provided of and by the
positions Ball held while employed by Calgon, Ball further agrees that during
this same three-year period, he will not, directly or indirectly, engage in any
employment or other activity that is in competition with the business of Calgon
(“Competing Business”), in any capacity, including but not limited to, as an
employee, principal, agent, officer, director, shareholder, consultant,
contractor or otherwise , nor shall he engage in any activity during that period
which assists or supports any other person or entity to engage in such Competing
Business, as to or in any Competitive Territory. This includes but is not
limited to his employment by, or rendering service in any form to, any entity,
organization or other person that is engaged in such activity. The term
“Competing Business” shall mean any person, corporation, or other entity which
sells or attempts to sell any products or services which are the same as or
similar to the products and services sold by Calgon at any time and from time to
time during the last two years prior to the termination of Ball’s employment or
which were contemplated by any of Calgon’s business or strategic plans at any
time during Ball’s employment by Calgon. The term “Competitive Territory” shall
mean the United States of America, Great Britain, Belgium, Germany, Japan,
China, and any other nation or location in which Calgon has made, or considered
making, such sales, either itself or through a subsidiary, affiliate, or joint
venture partner, during the last two years prior to the termination of Ball’s
employment and/or during that three-year period applicable to this provision.
Prior to accepting employment, or service or appointment to any of the
above-enumerated positions, during the three-year period set forth above, Ball
shall notify Calgon in order for Calgon to determine if the position that Ball
is considering violates this Agreement. The decision of Calgon in these regards
shall be considered final and binding.
          12. No Negative or Derogatory Comments. Except as may be expressly
permitted by the provisions of Paragraph 5 of this Agreement, Ball agrees to
make no negative or derogatory comments, directly or by innuendo, about Calgon’s
officers, employees or directors, or its business practices and philosophies, or
Calgon’s products or services in any business or social setting. Calgon agrees
that it will advise and direct its Named Executive Officers (as that term is
defined in Item 402 of Regulation SK and as set forth in the proxy statement for
Calgon’s Annual Meeting of April 22, 2010) to not make negative or derogatory
comments about Ball to any person or entity, except as may be required in order
to comply with legal or regulatory requirements.
          13. Governing Law and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the principles of conflict of laws. Ball hereby
irrevocably submits to the personal and exclusive jurisdiction of the United
States District Court for the Western District of Pennsylvania or the Court of
Common Pleas of Allegheny County, Pennsylvania in any action or proceeding
arising out of, or relating to, this Agreement (whether such action arises under
contract, tort, equity or otherwise). Ball hereby irrevocably waives any
objection which Ball now or hereafter may have to the laying of venue or
personal jurisdiction of any such action or proceeding

6



--------------------------------------------------------------------------------



 



brought in said courts. Jurisdiction and venue of all such causes of action
shall be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania. Ball irrevocably waives his right to object to or challenge the
above selected forum on the basis of inconvenience or unfairness under 28 U.S.C.
§ 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes. Should Ball
challenge or object to personal jurisdiction or venue in Allegheny County,
Pennsylvania, Ball agrees to reimburse Calgon for all attorneys’ fees and costs
it incurs to oppose Ball’s efforts to challenge or object to personal
jurisdiction on venue identified in this Paragraph.
          14. Severability. If any term, provision or paragraph of this
Agreement is determined by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such determination shall be limited to the
narrowest possible scope in order to preserve the enforceability of the
remaining portions of the term, provision or paragraph, and such determination
shall not affect the remaining terms, provisions or paragraphs of this
Agreement, which shall continue to be given full force and effect.
          15. Nonadmission of Wrongdoing. Ball agrees that neither this
Agreement nor the furnishing of the consideration for this Release shall be
deemed or construed at any time for any purpose as an admission by Calgon or any
Releasee of any liability or unlawful conduct of any kind.
          16. Amendment. This Agreement may not be modified, altered or changed
except upon express written consent of both Parties wherein specific reference
is made to this Agreement.
          17. Entire Agreement. Except as stated in this Agreement, this
Agreement represents the entire agreement of the parties with respect to the
subject matter hereof. To the extent Ball previously entered into an enforceable
agreement with Calgon that contains provisions that are not in direct conflict
with provisions in this Agreement, the terms of this Agreement shall not
supersede, but shall be in addition to, any other such agreement. Ball expressly
agrees that the provisions of Paragraphs 7 (a) and (b), 8(a) and (b), and 9
(which Paragraph 9 shall be applicable to this Agreement and to the Employment
Agreement) of the Employment Agreement shall remain in full effect. Ball
acknowledges that he has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to sign this
Agreement, except for those set forth in this Agreement. Ball further represents
and acknowledges that the only representative of Calgon who has the authority to
make statements about the content of this Agreement is Richard Rose (or his
successor).
          18. Evaluation of Agreement. Ball acknowledges that he is hereby
advised in writing to consult an attorney of his choice about this Agreement.
Ball further acknowledges that he has been given twenty one (21) days to
consider the terms of this Agreement, and to consult with counsel concerning its
terms. If Ball executes this Agreement prior to expiration of the twenty one
(21) day period, he acknowledges that he does so freely and voluntarily, solely
because he already fully and carefully considered the Agreement before signing
it. If Ball does not accept this Agreement by signing and returning it to
Richard Rose, Vice-President, General Counsel and Corporate Secretary, on or
before the twenty-first (21st) day after it is delivered to

7



--------------------------------------------------------------------------------



 



him by Calgon, the terms contained in this Agreement will be automatically
withdrawn by Calgon without further action by Calgon.
          19. Time to Revoke. Ball hereby acknowledges that he has also been
informed that for a period of seven (7) days following his signing this
Agreement, he may revoke his acceptance in writing, and this Agreement will not
be effective until such seven (7) day period has expired. If such 7th day is a
Saturday, Sunday, or legal holiday, then any revocation may not be delivered
until the next following day which is not a Saturday, Sunday, or legal holiday.
Any revocation within this period must be submitted in writing to Richard Rose,
Vice-President, General Counsel and Corporate Secretary, stating “I hereby
revoke my acceptance of my Agreement.” If Ball revokes in writing, Ball will not
receive the consideration referred to in this Agreement. If he does not revoke
this Agreement, it shall become irrevocable after the expiration of this 7th
day.
BALL HAS BEEN ADVISED THAT HE HAS TWENTY ONE (21) CALENDAR DAYS TO CONSIDER THIS
AGREEMENT AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER EXECUTION. BALL ALSO IS
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT.
BALL AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN PARAGRAPH “2”
ABOVE, BALL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST CALGON.

                          Witness:            
 
                        /s/ Richard D. Rose       /s/ Leroy M. Ball            
         
 
              Leroy M. Ball    
 
                        8/4/10       8/4/10                           Date      
Date    
 
                        Attest:       CALGON CARBON CORPORATION    
 
                   
 
  By:   /s/ Richard D. Rose       /s/ John S. Stanik    
 
                   
 
      V.P., General Counsel & Secretary            
 
              Title: President & CEO    
 
                   
 
              Date: 8/4/10    

8



--------------------------------------------------------------------------------



 



SECOND RELEASE
               Calgon Carbon Corporation, 400 Calgon Carbon Drive, Pittsburgh,
Pennsylvania 15230-0717, on behalf of itself and its Affiliates (as the term is
defined in Rule 12b-2 under the Securities Act of 1934, as amended),
subsidiaries, divisions, successors and assigns and the past and present
employees, officers, directors and agents thereof (collectively referred to
throughout this Second Release as “Calgon”), and Leroy M. Ball (“Ball”) agree
and intend to be legally bound by the following:
          1. Last Day of Employment. Ball’s last day of employment with Calgon
shall be August 31, 2010.
          2. Consideration. Ball acknowledges and agrees that in conjunction
with the consideration to be provided to him under that certain Agreement and
General Release executed by Ball on                     , (“Agreement”), he has
agreed to execute this Second Release.
          3. Timing of Execution of Second Release is of the Essence. Ball
understands that he has agreed to execute this Second Release on or after
August 31, 2010 and on or before September 14, 2010, and hand deliver it to
Richard Rose, or his successor.
          4. Time to Revoke. Ball hereby acknowledges that he has also been
informed that for a period of seven (7) days following his signing this Second
Release, he may revoke his acceptance in writing, and this Second Release will
not be effective until such seven (7) day period has expired. If such 7th day is
a Saturday, Sunday, or legal holiday, then any revocation may not be delivered
until the next following day which is not a Saturday, Sunday, or legal holiday.
Any revocation within this period must be submitted in writing to Richard Rose,
Vice-President, General Counsel and Corporate Secretary, stating “I hereby
revoke my acceptance of my Second Release.” If Ball revokes in writing, Ball
will not receive the consideration referred to in this Second Release. If he
does not revoke this Second Release, it shall become irrevocable after the
expiration of this 7th day.
          5. General Release of Claims. Ball knowingly and voluntarily releases
and forever discharges Calgon, its Affiliates (as the term is defined in
Rule 12b-2 under the Securities Act of 1934, as amended), subsidiaries,
divisions, successors and assigns, and the past and present employees, officers,
directors and agents thereof (collectively referred to throughout this Second
Release as “Releasees”), of and from any and all claims, demands, liabilities,
obligations, promises, controversies, damages, rights, actions and causes of
action, known and unknown, which Ball, his heirs, executors, administrators,
successors, and assigns (referred to collectively throughout this Agreement as
“Ball”) has or may have against Releasees as of the date of Ball’s signing of
this Second Release, including, but not limited to, any alleged violation of:

  •   Title VII of the Civil Rights Act of 1964, as amended;     •   The Civil
Rights Act of 1991;     •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •   The Employee Retirement Income Security Act of
1974, as amended;     •   The Immigration Reform and Control Act, as amended;  
  •   The Americans with Disabilities Act of 1990, as amended;

9



--------------------------------------------------------------------------------



 



  •   The Age Discrimination in Employment Act of 1967, as amended;     •   The
Older Workers Benefit Protection Act;     •   The Sarbanes-Oxley Act of 2002;  
  •   The National Labor Relations Act;     •   The Family and Medical Leave
Act, as amended;     •   Pennsylvania Human Relations Act;     •   Pennsylvania
Wage Payment and Collection Law;     •   Pittsburgh City Code, Chapters 651-659;
    •   The Occupational Safety and Health Act, as amended;     •   The Equal
Pay Act of 1963;     •   Any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance;     •  
Any public policy, contract, tort or common law; or     •   Any claims for
costs, fees, or other expenses including attorneys’ fees incurred in these
matters (all of the above collectively referred to as “Claims”).

          This Second Release is intended to be a general release, and to cover
any period after Ball has executed the Agreement, and excludes only those claims
under any statute or common law that Ball is legally barred from releasing. Ball
is advised to seek independent legal counsel if Ball seeks clarification on the
scope of this release.
          This Second Release does not include any claims relating to or arising
from Ball’s enforcement of this Second Release or for any benefits vested under
any Calgon-sponsored employee benefit plan (other than severance benefits), or
for any unemployment compensation benefits.
          6. No Claims Exist and No Recovery or Relief. Ball confirms that no
claim, charge, complaint, or action exists in any forum or form brought by him
or on his behalf against Releasees. Nothing herein is intended to or shall
preclude Ball from filing a complaint and/or charge with an appropriate federal,
state or local government agency and/or cooperating with said agency in its
investigation (“Agency Charge”). In the event that any Agency Charge is filed by
Ball or on his behalf against Releasees related to any matter released herein
this Second Release, Ball waives his right to recover any monetary relief or
monetary recovery therefrom, including costs and attorneys’ fees.
          Nothing herein is intended to or shall preclude Ball from challenging
the validity of this Second Release. Ball affirms that he has been paid and/or
has received all compensation, benefits, vacation, wages, bonuses, commission
and/or benefits due to him except as provided in this Second Release. Ball
furthermore affirms that he has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested.
Ball further affirms that he has not been retaliated against for reporting
violations of wrongdoing by Calgon or its officers, including any allegations of
corporate fraud.
          7. Affirmation to Remain Bound. Ball specifically agrees to remain
bound by the Confidential Information, Confidentiality, Noncompetition and
Nonsolicitation, Trade Secrets, No Participation in Private Claims, and No
Negative or Derogatory Comments provisions in the

10



--------------------------------------------------------------------------------



 



Agreement that he previously executed with Calgon, and each of those provisions
is incorporated herein by reference. Notwithstanding anything in this Second
Release to the contrary, that Agreement shall remain in full force and effect
according to its terms. Nothing herein is intended to or shall preclude Ball
from filing a complaint and/or charge with any appropriate federal, state, or
local government agency and/or cooperating with said agency in its
investigation. Ball, however, shall not be entitled to receive any relief,
recovery, or monies in connection with any complaint or charge brought against
Releasees, without regard as to who brought any said complaint or charge.
          8. Governing Law and Interpretation. This Second Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to the principles of conflict of laws. Ball
hereby irrevocably submits to the personal and exclusive jurisdiction of the
United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas of Allegheny County, Pennsylvania in any action or
proceeding arising out of, or relating to, this Second Release (whether such
action arises under contract, tort, equity or otherwise). Ball hereby
irrevocably waives any objection which Ball now or hereafter may have to the
laying of venue or personal jurisdiction of any such action or proceeding
brought in said courts. Jurisdiction and venue of all such causes of action
shall be exclusively vested in the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania. Ball irrevocably waives his right to object to or challenge the
above selected forum on the basis of inconvenience or unfairness under 28 U.S.C.
§ 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes. Should Ball
challenge or object to personal jurisdiction or venue in Allegheny County,
Pennsylvania, Ball agrees to reimburse Calgon for all attorneys’ fees and costs
it incurs to oppose Ball’s efforts to challenge or object to personal
jurisdiction on venue identified in this Paragraph.
          9. Nonadmission of Wrongdoing. The Parties agree that neither this
Second Release nor the furnishing of the consideration for this Second Release
shall be deemed or construed at anytime for any purpose as an admission by
Releasees, or evidence of any liability or unlawful conduct of any kind.
          10. Amendment. This Second Release may not be modified, altered or
changed except in writing and signed by both parties wherein specific reference
is made to this Second Release.
          11. Severability. If any term, provision or paragraph of this Second
Release is determined by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such determination shall be limited to the
narrowest possible scope in order to preserve the enforceability of the
remaining portions of the term, provision or paragraph, and such determination
shall not affect the remaining terms, provisions or paragraphs of this Second
Release, which shall continue to be given full force and effect.
          12. Entire Agreement. Subject to Paragraph 8 of this Second Release,
this Second Release sets forth the entire agreement between the parties with
respect to the subject matter hereof. To the extent Ball has entered into an
enforceable agreement with Calgon that contains provisions that are not in
direct conflict with provisions in this Second Release, the terms of this Second
Release shall not supersede, but shall be in addition to, any other such
agreement. Ball

11



--------------------------------------------------------------------------------



 



acknowledges that he has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to accept
this Second Release, except for those set forth in this Second Release. Ball
further represents and acknowledges that the only representative of Calgon who
has the authority to make statements about the content of this Second Release is
Richard Rose (or his successor).
               BALL HAS BEEN ADVISED THAT HE HAS AT LEAST TWENTY-ONE
(21) CALENDAR DAYS TO CONSIDER THIS SECOND RELEASE (SAID 21 DAYS OCCURRING PRIOR
TO AUGUST 31, 2010) AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTION OF THIS SECOND RELEASE.
               BALL AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE
TO THIS SECOND RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
               HAVING ELECTED TO EXECUTE THIS SECOND RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN
PARAGRAPH “2” ABOVE, BALL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS SECOND RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS HE HAS OR MIGHT HAVE AGAINST RELEASEES.
               IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily
executed this Second Release as of the date set forth below:

                      Witness:                
 
                                              Leroy M. Ball    
 
                                  Date       Date    
 
                    Attest:       CALGON CARBON CORPORATION.    
 
                   
By:
                   
 
                   
 
          Title:        
 
                   
 
          Date:        
 
                   

12